                   Case 4:19-cv-00456-JAS Document 12 Filed 03/03/20 Page 1 of 3




                          LAW OFFICES
 1     BROENING OBERG WOODS & WILSON
                   PROFESSIONAL CORPORATION
 2                 2800 N. CENTRAL, SUITE 1600
                     PHOENIX, ARIZONA 85004
 3                       (602) 271-7700
     Robert T. Sullivan (Ariz. Bar No. 022719)
 4   rts@bowwlaw.com
     Alicyn M. Freeman (Ariz. Bar No. 023916)
 5   amf@bowwlaw.com
     Jason P. Kasting (Ariz. Bar No. 028111)
 6   jpk@bowwlaw.com
     Minute Entries/Orders
 7   cjg@bowwlaw.com
     Attorneys for Defendant State Farm Fire
 8   and Casualty Company
 9
10                             IN THE UNITED STATES DISTRICT COURT
11                                   FOR THE DISTRICT OF ARIZONA
12
     Marango South LLC, a limited liability            NO. 4:19-cv-00456-JAS
13   company; Timothy M. Steiniger, an
14   unmarried individual; and Greg Marantz, an        JOINT MOTION AND STIPULATION
     unmarried individual,                             FOR DISMISSAL WITH PREJUDICE
15
                                Plaintiffs,
16
                                                       (Honorable James A. Soto)
17         vs.

18   State Farm Fire and Casualty Company, a
     corporation,
19
20                              Defendant.

21               Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Plaintiffs and
22   Defendant, by and through undersigned counsel, hereby stipulate and jointly move the court
23   to dismiss this matter with prejudice, with each party to bear their own attorneys’ fees and
24   costs.
25   ///
26   ///
       Case 4:19-cv-00456-JAS Document 12 Filed 03/03/20 Page 2 of 3




 1   DATED this 3rd day of March, 2020.
 2
                                    BROENING OBERG WOODS & WILSON, P.C.
 3
 4                                  By /s/ Jason P. Kasting
                                       Robert T. Sullivan
 5                                     Alicyn M. Freeman
                                       Jason P. Kasting
 6                                     2800 N. Central Ave., Ste. 1600
                                       Phoenix, Arizona 85004
 7                                     Counsel for Defendant State Farm Fire and
                                       Casualty Company
 8
 9                                  ARNETT & ARNETT, P.C.
10
                                    By /s/ Mark W. Arnett (w/permission)
11                                     Mark W. Arnett
                                       1120 S. Dobson Rd., Ste. 110
12                                     Chandler, AZ 85286
                                       Attorneys for Plaintiffs
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                          2
              Case 4:19-cv-00456-JAS Document 12 Filed 03/03/20 Page 3 of 3




 1                                CERTIFICATE OF SERVICE
 2         I hereby certify that on the 3rd day of March, 2020, I electronically transmitted the
 3   attached document to the Clerk’s Office using the CM/ECF System for filing and transmittal
 4   of a Notice of Electronic Filing to the following CM/ECF registrants:
 5                                       Mark W. Arnett
                                      Arnett & Arnett, P.C.
 6                                 1120 S. Dobson Rd., Ste. 110
                                       Chandler, AZ 85286
 7                                mark@arizonainsurancelaw.com
                                      Attorneys for Plaintiffs
 8
 9
10   By /s/ Suzanne Beard
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                  3
